Coleman, C. J.,
dissenting in part:
I concur in the opinion of my esteemed associates as to the first cause of action, but cannot give my approval to the legal conclusion reached in regard to the force and effect which should be given to the second cause of action. It was demurred to generally in the lower court as a separate and distinct cause of action, and has been so treated by counsel in this court. If we are to accept the interpretation of counsel for plaintiff as correctly expressing the idea of the pleader in preparing the complaint, there was no intention to charge a conspiracy, for it is said in their opening brief: “This is an action for false imprisonment.” It is my opinion that, in testing the force and effect of a pleading when attacked by a *421general demurrer, we are limited to a consideration of the pleading alone, and, if such pleading states a cause of action upon any theory whatever, the demurrer should be overruled. So, in ascertaining the force and effect of the second cause of action, to which a general demurrer was filed and sustained, we should ask ourselves: Does it, independent of the first cause of action, charge an offense? Stripped of the words “conspire” and “conspired,” which of themselves aré words of mere legal conclusion, it charges that the defendants did deprive the plaintiff of his liberty, against his will and protest. Since, as pointed out in the opinion, it is presumed that every restraint of one’s liberty is unlawful, defendant’s allegation of the restraint of his liberty is sufficient to constitute a cause of action against the individual defendants for false imprisonment.
Granting that an obj ection based upon the assumption of fact drawn by my learned associates may be urged to a complaint, I am of the opinion that it must be urged otherwise than by a general demurrer, and in the lower court, before it can properly be considered here. If any other practice is sanctioned, it may result in grievous wrong.